SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
54
KA 09-02382
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TECOY INGRAM, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE, MITCHELL GORIS & STOKES,
LLC (STEWART F. HANCOCK, JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered August 20, 2009. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a controlled substance in the
third degree (Penal Law § 220.16 [12]), defendant contends that
Supreme Court erred in refusing to suppress both the drugs found on
his person and his statements to the police on the ground that he was
unlawfully detained. Contrary to defendant’s contention, we conclude
that the police officer’s first request for identification information
from defendant, a passenger in a vehicle detained pursuant to a valid
traffic stop, was reasonably related in scope to the traffic stop and
was supported by an objective credible reason, i.e., the driver’s
inability to produce a valid driver’s license (see People v Jones, 8
AD3d 897, 898, lv denied 3 NY3d 708; see generally People v Hollman,
79 NY2d 181, 185). The officer testified at the suppression hearing
that he sought the information from defendant and another passenger in
order to ascertain whether one of them was licensed to operate the
vehicle. Upon learning that defendant gave him a false name, the
officer warned defendant that, if he gave the officer a second false
name, that would constitute the crime of false personation pursuant to
Penal Law § 190.23. Contrary to defendant’s contention, we conclude
that the officer was entitled to issue that warning in conjunction
with seeking defendant’s correct name, pursuant to the officer’s right
to conduct a common-law inquiry pursuant to People v De Bour (40 NY2d
210, 223). The first false name provided by defendant gave the
officer the “founded suspicion that criminality [was] afoot” required
                                 -2-                            54
                                                         KA 09-02382

for a common-law inquiry (Hollman, 79 NY2d at 185; see People v
Battaglia, 86 NY2d 755, 756). When defendant gave a second false name
to the officer, the officer was justified in asking defendant to exit
the vehicle at that time and in conducting a search of defendant’s
person pursuant to a lawful arrest for false personation (see People v
Johnson, 71 AD3d 1521, lv denied 15 NY3d 775).




Entered:   February 10, 2011                   Patricia L. Morgan
                                               Clerk of the Court